Filed 3/25/22 Simons v. Superior Court CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  ANN SIMONS,                                                         B309885

           Petitioner,                                                (Los Angeles County
                                                                      Super. Ct. No. 19STCP01994)
           v.

  THE SUPERIOR COURT OF LOS
  ANGELES COUNTY,

           Respondent;

  THE ENTERPRISE, et al.,

           Real Parties in Interest.


      Petition for writ of mandate. Randolph Hammock, Judge.
Relief denied.
      Sauer & Wagner, Gerald L. Sauer and Gregory P. Barchie,
for Petitioner.
     Greenberg Traurig, Eric V. Rowen, Scott D. Bertzyk, and
Matthew R. Gershman for Real Parties in Interest.
     No appearance for Respondent.
                   _________________________
      Ann Simons appeals an order granting attorney fees to the
Enterprise, Gilad Lumer, Harry Lumer, Nathan Rubin, and
David Wank (collectively, Enterprise) after Enterprise prevailed
in a proceeding to confirm an arbitration award. Simons
contends that the trial court abused its discretion by granting
attorney fees because there was insufficient evidence to support a
lodestar analysis. She further contends that the trial court
lacked jurisdiction to issue the order and therefore the order
should be vacated. We treat the appeal as a petition for an
extraordinary writ and deny relief.
                        BACKGROUND
I.    The underlying arbitration and court proceedings1
      The parties ran a business that primarily owned and
operated parking lots across the nation. A written agreement
governing their relationship contained arbitration and attorney
fees provisions. The attorney fees provision provided that fees
and costs incurred in a dispute as a result of or by reason of the
agreement shall be awarded to the prevailing party.
      When a dispute arose, Simons initiated arbitration, which
was structured into three phases. The first phase involved
governance issues and concluded in 2010 with a partial award in


1
 The background is largely from our opinion, Simons v. Superior
Court of Los Angeles County (Sept. 30, 2021, B306193) [nonpub.
opn.] (Simons I).




                                2
Enterprise’s favor. The trial court (Hon. Gregory Alarcon)
confirmed the award and awarded Enterprise attorney fees in an
amount that was 25 percent of what Enterprise had requested.
       The second phase concluded in 2019 with another partial
award. In short, the award dissolved the business and
distributed the properties comprising the business according to
the parties’ percentage interests—the so-called in-kind division.
Simons then petitioned the trial court to vacate the arbitration
award, while Enterprise cross-petitioned to confirm it. In her
petition, Simons argued that the arbitrator was biased, he
violated his disclosure obligations, and the award exceeded the
arbitrator’s power in multiple ways.
       Enterprise filed a notice of related cases indicating that the
petition to vacate the phase two award was related to the prior
petition regarding the phase one award that had been heard
before Judge Alarcon. Although Simons opposed relating the
cases, the trial court related them. Simons then petitioned for a
writ of mandate regarding the order relating the cases, and a
different panel of this Division summarily denied the writ.
       Simons also filed a peremptory challenge to the trial judge,
and the matter was ultimately reassigned to Judge Hammock,
who, after receiving briefing on the petitions and ordering
supplemental briefing, confirmed the phase two award. In May
2020, Judge Hammock entered a judgment that adopted the
arbitration award as the judgment of the court, declared
Enterprise the prevailing party, and found that Enterprise was
entitled to recover its attorney fees in an amount to be
determined by motion.
       Simons appealed from the judgment, asserting that the
arbitrator failed to make required disclosures, was biased, and




                                  3
had exceeded his powers. She did not, however, challenge Judge
Hammock’s finding that Enterprise was the prevailing party and
was entitled to recover attorney fees. In Simons I, supra,
B306193, we affirmed the judgment in full, directing the trial
court to enter it as an interlocutory judgment as the arbitration
had not concluded.
II.   Enterprise moves for attorney fees
       Enterprise then moved for attorney fees in the amount of
$234,129.502 under Civil Code section 1717 as the prevailing
party on the petitions to confirm and to vacate the arbitration
award. In its motion, Enterprise described Simons’s petition to
vacate the award as being out of the ordinary, as it was 480 pages
with exhibits and required Enterprise to oppose Simons’s
attempts to have the matter reassigned from Judge Alarcon who
had confirmed the first arbitration award.
       Attorney Eric Rowen of Greenberg Traurig submitted his
declaration in support of the motion. He identified the three
partners (himself, Matthew Gershman, and Karin Bohmholdt)
and three associates (Christopher Ramos, Jamie Vogel, and
Kelsey Sherman) who worked on the matter, their experience,
what work they performed, and the hours each worked in 2019
and 2020, the years in which the petitions were pending in the
trial court.
       Instead of submitting billing records, Rowen generally
described the work each attorney performed and the number of
hours each attorney worked. As lead counsel, Rowen was
responsible for strategy, developing facts and arguments, and


2
 Based on the hours billed and the rates, the actual amount was
$236,129.50.




                                4
supervising and directing litigation. Gershman drafted briefs,
attended court, developed case strategy, and managed the case on
a day-to-day basis. Bohmholdt, who had appellate experience,
worked on the writ. Ramos did research and analysis for briefing
and prepared a preliminary draft of the reply in support of
Enterprise’s cross-petition. Sherman performed research and
analysis for briefing, drafted the opposition to the peremptory
challenge, and responded to Simons’s objections to Enterprise’s
declaration. Vogel also performed research and analysis for “late-
stage briefing” and helped with preparation for the hearing on
the petitions.
       Rowen additionally declared that care was taken in staffing
and delegating responsibility to avoid overlap and duplication.
Gershman therefore “ran point” on the briefs and was the “lead
drafter,” while Rowen supervised overall strategy, attended
hearings, and did the final review of briefing. Associates
“contributed primarily in support and research roles” and
occasionally with drafting.
       As to the petition, the attorneys worked the following
number of hours: Rowen, 45.5; Gershman, 107.1; Ramos, 63.6;
Vogel, 11.7; and Sherman, 59.8. As to the writ, attorneys worked
the following number of hours: Rowen, 4.1; Bohmholdt, 1.9;
Gershman, 5.0; and Sherman, 0.7. The attorneys’ billing rates
were: $1,250 for Rowen in 2019, increased to $1,315 in 2020;
$880 for Bohmholdt; $830 for Gershman in 2019, increased to
$890 in 2020; Ramos, $695; Vogel, $580; and Sherman, $445.
Rowen further argued that these rates were within rate ranges
for partners and associates with comparable experience in
California. To support that argument, he submitted a 2015
National Law Journal billing survey showing that partners’




                                5
billing rates at the nation’s fifty “priciest” law firms ranged from
$1,055 to $715.
       The attorneys thus billed a total of 287.7 hours for a total of
$222,871 for the petition and 11.7 hours for a total of $11,258.50
for the writ.
III.   Simons’s opposition to the fee motion
       Simons opposed the fee motion on the grounds that
Enterprise’s attorneys “overstaffed, overbilled and overcharged.”
She argued that Rowen’s declaration was insufficient to support
the fee request, pointing out that the attorneys had not
submitted billing records or otherwise broken down their time;
instead, Simons said they “block billed.”3 Simons further argued
that the rates were unreasonable, stating that her attorney,
whose experience was comparable to Greenberg Traurig’s
partners, billed at the same hourly rate as a junior associate at
that firm. Although Simons urged the trial court not to award
Enterprise any fees, she suggested that if the trial court were
otherwise inclined, it should award fees based on 25 percent of
the claimed hours at a rate of $445, which was the junior
associate’s rate.
       Significantly, while Simons argued that the corporate
entity lacked standing to recover fees as a nonsignatory to the
arbitration agreement, she did not argue that Enterprise was not
the prevailing party.


3
 Simons uses the term “block billing” to refer to Rowen’s general
descriptions in his declaration of the work each attorney did on
the case. Because the term “block billing” was used by Simons in
her argument and by the court in its ruling, we use the term in
this opinion in the same way.




                                  6
IV.   The trial court’s ruling on the fee motion
      The trial court issued a tentative ruling granting
Enterprise, as the prevailing party on the petitions, attorney fees
in the reduced amount of $170,000. At the hearing on the fee
motion, the trial court commented that while it had raised its
eyebrows at Rowen’s rate, the trial court was not saying he
“wasn’t worth it.” Rather, “power hitters” had to be efficient and
not engage in tasks like summarizing depositions but instead
should be appearing at trial or hearings. The trial court
therefore found that the attorneys’ rates were generally
reasonable except for those at the upper end of the fee scale, so it
capped Rowen’s rate at $1,000.
      The trial court also found that some of the hours
Enterprise’s attorneys were claiming were “unwarranted based
on” Rowen’s declaration and supporting documents. As an
example, the trial court said that Rowen’s declaration was overly
long and contained “pages of which were unnecessary to the
resolution of that motion. The length of either side’s filings does
not equate to complexity; it may, in fact, equate to unnecessary
work.”
      Although the trial court acknowledged the fairness of
Simons’s comments that block billing made it difficult for her to
challenge, for example, duplicative work, the trial court
nonetheless found there was ample evidence to support an award
of $170,000 “by the sole means of a lodestar.” The trial court said
that Rowen’s declaration was sufficient for it to conduct a
lodestar analysis, “which it did.” And in response to Simons’s
objections to block billing, the trial court agreed that the more
tasks were broken down, the more the billing might be believed
but block billing was not inappropriate. Further, the trial court




                                 7
noted that a lot of money was at stake in the action, and
“sometimes big-time litigation results in big-time fees.”
       Accordingly, the trial court adopted its tentative, saying it
had utilized a lodestar approach and “in view of the totality of the
circumstances,” $170,000 was a reasonable award. The trial
court added that Simons’s attorneys could have submitted their
billing records to show that Enterprise’s billing records were
drastically disproportionate to theirs, and that Simons’s failure to
do so may be “telling.” Finally, the trial court rejected Simons’s
proposed approach of reducing the requested fees by the same
percentage that Judge Alarcon had used in reducing fees in the
first phase of the proceedings.
                          DISCUSSION
I.    Appealability
       In Simons I, supra, B306193, we considered whether the
trial court had properly confirmed the phase two award. Before
addressing the merits of that issue, we addressed threshold
jurisdictional and appealability issues. Given that the
arbitration had proceeded in phases, with another perhaps to
come, we considered whether the award was final within the
meaning of Code of Civil Procedure section 1283.4, which
provides that an arbitration award shall determine all questions
submitted to the arbitrator, the decision of which is necessary to
determine the controversy. (Ibid.) We found that a partial award
resolving a critical area of dispute—here, division of Enterprise’s
properties—even though other issues are left for resolution, may
be final. Further finding that the phase two award was such an
award, we concluded that the trial court had jurisdiction to hear
the petitions to vacate and to confirm the arbitration awards.




                                 8
(Simons I, supra, B306193.) However, we also found that an
appeal did not lie from a partial or interim award such as the one
before us and, following Hightower v. Superior Court (2001) 86
Cal.App.4th 1415, we deemed the appeal to be a petition for a
writ of mandate.
       Given our finding that the order confirming the phase two
award was an interim one, the parties now point out that an
order granting attorney fees is generally appealable as “an order
made after a judgment,” per Code of Civil Procedure section
904.1, subdivision (a)(2), which the order before us arguably is
not. However, some courts have found that where an order
“essentially” amounts to a judgment on the only issue in the trial
court, a later appeal from the related order denying attorney fees
lies. (Otay River Constructors v. San Diego Expressway (2008)
158 Cal.App.4th 796, 801, 805 [order denying arbitration was
judgment on only issue before trial court, so later order denying
attorney fees appealable as order after judgment].)
       Even if the order here were not directly appealable under
Code of Civil Procedure section 904.1, as Otay suggests, the order
is reviewable as a writ. As Enterprise suggests, although the
arbitrator divided the arbitration into three phases, it is unclear
whether the third phase will occur. If it doesn’t, the attorney fees
issue raised here could evade review or be unnecessarily delayed.
Where, as here, the record demonstrates a lack of adequate
remedy at law, we will treat the appeal as a petition for an
extraordinary writ. (See, e.g., Olson v. Cory (1983) 35 Cal.3d 390,
400–401.)




                                 9
II.   Attorney fees
       As to the merits, Simons contends that the trial court
abused its discretion in awarding attorney fees to Enterprise
because there was insufficient evidence to support a lodestar
analysis. We disagree.
       Determining attorney fees begins with the lodestar, i.e., the
number of hours reasonably expended multiplied by a reasonable
hourly rate. (PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th
1084, 1095.) The reasonable hourly rate is the one prevailing in
the community for similar work. (Ibid.) The lodestar may be
adjusted based on factors specific to the case to fix the fee at the
fair market value for the legal services provided. (Ibid.) This
“approach anchors the trial court’s analysis to an objective
determination of the value of the attorney’s services, ensuring
that the amount awarded is not arbitrary.” (Ibid.) In making its
determination, a trial court may consider the nature of the
litigation, its difficulty, the amount involved, the skill required in
handling it, the skill employed, the attention given, success or
failure, and other circumstances. (Id. at p. 1096.)
       We generally review an order granting attorney fees for
abuse of discretion. (Concepcion v. Amscan Holdings, Inc. (2014)
223 Cal.App.4th 1309, 1319.) With respect to the amount of fees
awarded, our review is highly deferential to the trial court’s
views. (Ibid.) That is partially because an experienced trial
judge is in the best position to decide the value of professional
services rendered in its court. (Ketchum v. Moses (2001) 24
Cal.4th 1122, 1132.) Notwithstanding this deferential standard
of review, the trial court’s exercise of discretion must be based on
a proper utilization of the lodestar method, and the trial court
will be found to have abused its discretion if there is no




                                 10
reasonable basis for its ruling or it applied the wrong standard or
test. (Nichols v. City of Taft (2007) 155 Cal.App.4th 1233, 1239–
1240.)
       Simons’s chief complaint is that the trial court here abused
its discretion because there was insufficient evidence from which
it could have performed a lodestar analysis. Simons thus first
faults Greenberg Traurig for what she calls block billing, by
which she means how Rowen generally described what each
attorney did and the number of hours each attorney devoted to
the case. Block billing typically occurs when an attorney
identifies multiple tasks done over one period of time and does
not specify the time spent on individual tasks. (Heritage Pacific
Financial, LLC v. Monroy (2013) 215 Cal.App.4th 972, 1010.)
Although not preferred, block billing is not per se objectionable.
(Jaramillo v. County of Orange (2011) 200 Cal.App.4th 811, 830;
see, e.g., Nightingale v. Hyundai Motor America (1994) 31
Cal.App.4th 99, 102–103 [monthly statements containing block
billing sufficient for trial court to determine time billed was
reasonable].) But trial courts may penalize block billing when
the practice prevents them from distinguishing compensable
tasks from ones that are not. (In re Marriage of Nassimi (2016) 3
Cal.App.5th 667, 695; see also Christian Research Institute v.
Alnor (2008) 165 Cal.App.4th 1315, 1325 [block billing can
exacerbate vagueness of fee request].)
       Here, the trial court expressly found Rowen’s descriptions
of the work each attorney performed on the petitions and writ
sufficient for it to determine the lodestar. While the descriptions
concededly were general, Rowen nonetheless did describe the
work each attorney performed. (Compare Martino v. Denevi
(1986) 182 Cal.App.3d 553, 559–560 [flat fee unsupported except




                                11
by attorney’s “general ‘feeling’ ” about case and work done].)
Rowen was lead strategist and supervisor; Gershman managed
the case on a day-to-day basis; Bohmholdt worked only on the
writ; and the three associates primarily researched and drafted
briefs. In reviewing the adequacy of the billing, it is important to
note that Judge Hammock ruled on the petitions to vacate and to
confirm the award. He therefore was intimately familiar with
the matter, its complexity, briefing, and supplemental briefing he
had ordered.4 And, as he stated at the hearing on the fee motion,
he too was a former litigator and had knowledge of fee-related
issues. In short, this experienced trial judge was in the best
position to decide the value of professional services rendered in
his court. (See generally Ketchum v. Moses, supra, 24 Cal.4th at
p. 1132.)
       Although criticisms of block billing are at times fair, we are
not persuaded they are fair here. This case is not like Bell v.
Vista Unified School Dist. (2000) 82 Cal.App.4th 672, 688 to 689,
which held that the trial court should have determined which
fees were incurred in connection with a Brown Act violation and
thus recoverable, and which fees were unrelated to the Brown Act

4
  We disagree with Simons’s suggestion that confirming the
award required Enterprise to “merely” provide the arbitration
agreement and a copy of the award and identify the arbitrator.
Rather, Simons’s petition raised at least three complex factual
and legal reasons to vacate the award, including that the
arbitrator was biased, had violated his disclosure duties, and
exceeded his powers by ordering a remedy that “(1) was
prohibited by the parties’ agreement, (2) violated statutory public
policy, (3) was not rationally related to the breaches Simons
alleged, and (4) was imposed without notice to Simons.” (Simons
I, supra, B306193, at pp. 24–25.)




                                 12
and thus not recoverable. The court noted that block billing was
therefore especially problematic because it could not be
ascertained which tasks related to the Brown Act and which did
not. (Id. at p. 689.)
       Apportionment is not an issue in this case. Instead, the
fees requested were for a petition to vacate an arbitration award,
a cross-petition to vacate the award, challenges to the trial judge,
and a related writ, all of which the trial court found were
recoverable under the arbitration agreement and Civil Code
section 1717.
       Simons nonetheless suggests that time billed for “ancillary
briefing” and Enterprise’s opposition to the peremptory challenge
was not compensable. However, she cites no authority that those
are unrecoverable fees, and we discern no reason why they would
not be recoverable.
       Simons also complains that Rowen’s declaration is
inadequate or misleading because it cannot be ascertained
whether Greenberg Traurig sought attorney fees for preparing
the fee motion itself, and that ambiguity could have led the trial
court to think that the billing did include such fees. We do not
agree. Rowen described the proceedings that he and his
attorneys billed for—namely, the petitions, the notice of related
cases, the writ, and opposing the peremptory challenge. He did
not identify the fee motion.
       Simons further faults the trial court for the supposed
opacity of its calculations, noting it rejected Simons’s proposal to
award 25 percent of the amount requested and did not use a
negative multiplier. Simon thus surmises that the fee award
must have been the product of whimsy, pulled out of thin air.
(See, e.g., Gorman v. Tassajara Development Corp. (2009) 178




                                 13
Cal.App.4th 44, 101 (Gorman).) However, in using the lodestar
method, a trial court has no obligation to articulate that method
explicitly. (Ibid.) The trial court has no duty to make specific
factual findings explaining how it calculated the fee award;
instead, we will infer all findings in support of the trial court’s
determination. (See generally California Common Cause v. Duffy
(1987) 200 Cal.App.3d 730, 754–755; Rebney v. Wells Fargo Bank
(1991) 232 Cal.App.3d 1344, 1349 [court need not identify hours
disallowed or how or whether apportioned].)
       Instead, where a trial court states legitimate reasons for
reducing a fee award, we will not reverse the award, even if the
trial court failed to make its arithmetic transparent, unless the
award is so large or small that it shocks the conscience and
suggests passion and prejudice influenced the decision. (Save
Our Uniquely Rural Community Environment v. County of San
Bernardino (2015) 235 Cal.App.4th 1179, 1190, disagreeing with
Gorman, supra, 178 Cal.App.4th 44; In re Tobacco Cases I (2013)
216 Cal.App.4th 570, 587.)
       There was nothing arbitrary or whimsical about the
attorney fees award here. The trial court identified the legal
principle it was following: the lodestar method. And it explained
how it reached the $170,000 award. The trial court said it capped
Rowen’s rate at $1,000 and omitted unnecessary work, which
supports a conclusion that the trial court reviewed the hours each
attorney worked. (See Christian Research Institute v. Alnor,
supra, 165 Cal.App.4th at p. 1324 [trial court’s finding that work
was duplicative and unnecessary showed its familiarity with
billing submissions].) The trial court therefore reduced the
request by about $64,000. That we cannot ascertain with
certainty how many hours the trial court cut or from which




                                14
attorneys does not require reversal, as the ultimate award does
not shock the conscience.
       Nor are we persuaded otherwise by Gorman, supra, 178
Cal.App.4th 44, on which Simons relies. In that case, the
plaintiffs sought $1,350,538.83 in attorney fees. (Id. at p. 53.) In
a terse order, the trial court awarded $416,581.37 and denied a
request for a statement of decision. (Ibid.) While the Court of
Appeal agreed that the award’s precision suggested it was the
product of a mathematical computation, it was unable to recreate
the result. (Id. at p. 99.) The Court of Appeal therefore
concluded that the number appeared to have been “snatched
whimsically from thin air” and was therefore arbitrary. (Id. at
p. 101; accord, Roe v. Halbig (2018) 29 Cal.App.5th 286, 311
[when no apparent reasonable basis for the award, award itself is
evidence it resulted from arbitrary determination].) It therefore
remanded the matter.
       Without deciding whether we agree with Gorman, it is
nonetheless distinguishable. The Court of Appeal said it might
have affirmed the fee award had the trial court given a reason or
cited any factor recognized in case law for reducing the lodestar,
such as the case was overlitigated. (Gorman, supra, 178
Cal.App.4th at p. 101.) Here, the trial court cited several reasons
for its award: the hourly rates claimed generally were reasonable
and the large amount of money at stake in the litigation justified
significant expenditures of attorney time. The trial court also
explained why it was awarding less than Enterprise sought:
overlitigation and an unreasonable attorney fee rate for Rowen.
Gorman therefore does not compel a finding that the award here
resulted from whimsy.




                                15
       Nor is there any merit to Simons’s contention that the trial
court improperly shifted the burden of proof to her. In its ruling,
the trial court merely observed that Simons could have submitted
her attorneys’ billing records to buttress her argument that
Enterprise’s attorneys overbilled. The trial court did not state
that such evidence was a requirement. Indeed, that the trial
court awarded a substantially reduced fee shows it did not
penalize Simons for omitting that evidence.
       Finally, to the extent Simons argues that the appeal should
be dismissed because there can be no prevailing party until phase
three of the arbitration has concluded, the argument fails for two
reasons. First, Simons did not oppose Enterprise’s fee motion in
the trial court on the ground that Enterprise was either not the
prevailing party or could not be found to be so until all phases of
the arbitration concluded. We generally will not consider claims
made for the first time on appeal that could have been but were
not presented to the trial court. (Professional Collection
Consultants v. Lauron (2017) 8 Cal.App.5th 958, 972.)
       Second, in the May 2020 judgment, the trial court
specifically found that Enterprise was the prevailing party and
was entitled to recover its attorney fees by appropriate motion. It
does not appear that Simons objected to the prevailing party
determination in the judgment, and, more significantly for our
purposes, she did not challenge that finding in the prior appeal.
Having failed to do so, Simons may not collaterally attack the
judgment in this proceeding. (People v. Jordan (2018) 21
Cal.App.5th 1136, 1143 [“Waiver precludes successive appeals
based on issues ripe for consideration in the prior appeal and not
brought in that proceeding.”].)




                                16
                         DISPOSITION
       Because the trial court did not abuse its discretion in
awarding fees to Enterprise, the petition is denied. Real parties
in interest may recover their appellate costs.
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.


We concur:




                        LAVIN, J.




                        EGERTON, J.




                                17